                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                CRIMINAL ACTION


VERSUS                                                  NO: 16-163


TROY KENDRICK                                           SECTION "H"




                          ORDER AND REASONS
      Before the Court is Defendant’s Motion for New Trial (Doc. 277). For the
following reasons, the Motion is DENIED.


                               BACKGROUND
      After a jury trial held September 17 through 20, 2018, Defendant Troy
Kendrick was convicted of conspiracy to distribute and possess with the intent
to distribute a quantity of cocaine hydrochloride and being a felon in possession
of a firearm. At his trial, co-defendants Garrick Jones, Travis Carter, and
Michael Sanders testified on the government’s behalf as a condition of their
plea agreements. Defendant now moves for a new trial pursuant to Federal



                                       1
Rule of Criminal Procedure 33(a), arguing that Jones, Carter, and Sanders lied
in their testimony and misled the jury.


                                 LEGAL STANDARD
       Federal Rule of Criminal Procedure 33(a) states, “Upon the defendant’s
motion, the court may vacate any judgment and grant a new trial if the interest
of justice so requires.” 1 The Fifth Circuit has held “the trial court should not
grant a motion for new trial unless there would be a miscarriage of justice or
the weight of evidence preponderates against the verdict. A new trial is
granted only upon demonstration of adverse effects on substantial rights of a
defendant.” 2 The movant bears the burden of demonstrating that a new trial
is justified. 3


                                LAW AND ANALYSIS
       Defendant points out that the plea agreements of his co-defendants
required that they tell the truth or the agreements could be voided by the
Government. Defendant alleges that each of the co-defendants lied and yet did
not suffer this consequence. He argues that instead, the plea agreements’
provisions requiring truthful testimony, which were discussed at trial, misled
the jury to conclude that their testimony was truthful.
           “A new trial based on false testimony is justified if there is any
reasonable likelihood that the false testimony affected the judgment of the


       1
         Fed. R. Crim. P. 33
       2 United States v. Wall, 389 F.3d 457, 466 (5th Cir. 2004)
       3 United States v. Soto-Silva, 129 F.3d 340, 343 (5th Cir. 1997)

                                              2
jury.” 4 In order to succeed on a motion for new trial based on false testimony,
the defendant must show that “(1) the evidence was unknown to defendant at
the time of trial; (2) defendant's failure to learn of the evidence was not due to
a lack of diligence; and (3) the evidence is material, not merely cumulative or
impeaching. 5 As a threshold matter, however, “this standard requires a finding
that the testimony in question was ‘actually false.’” 6
      Here, Defendant provides no evidence, proof, or even argument that
statements made by Jones, Carter, and Sanders were actually false. Indeed,
Defendant does not even identify those portions of their testimony that he
believes to be false. Defendant’s motion asserts only conclusory statements,
such as, “[E]ach was proven to have lied in substantial ways,” and “They lied
with impunity.” These conclusory statements are insufficient to carry the
burden of proof required for a new trial under Rule 33.
      Although not clearly indicated by Defendant’s Motion, the Government
suggests that Defendant’s reference to “lies” made by his co-defendants may be
a reference to testimony of Jones and Sanders that they made false statements
about their factual bases after pleading guilty but before trial. These false
statements were addressed by Jones and Sanders during their testimony at
trial, and Defendant cross-examined them both on these false statements and
on the fact that their plea agreements had not been invalidated because of
these false statements. Accordingly, the jury was made aware of the witnesses’
prior false statements and was permitted to make its own credibility


      4 Id. at 473.
      5 Id.
      6 Id.

                                        3
determinations in light of that testimony. This Court cannot see how this
testimony warrants a new trial.



                              CONCLUSION
     For the foregoing reasons, the Motion is DENIED.


                  New Orleans, Louisiana this 20th day of December, 2018.




                                  ____________________________________
                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                    4
